Matter of Annalyn D.C.C. v Timothy R. (2018 NY Slip Op 02005)





Matter of Annalyn D.C.C. v Timothy R.


2018 NY Slip Op 02005


Decided on March 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2018

Tom, J.P., Webber, Oing, Moulton, JJ.


6062

[*1]In re Annalyn D.C.C., Petitioner-Respondent,
vTimothy R., etc., Respondent-Appellant.


Timothy R., appellant pro se.
Andrew J. Baer, New York, for respondent.

Order, Family Court, New York County (George L. Jurow, J.H.O.), entered on or about July 19, 2017, which, inter alia, after a hearing, denied respondent father's motion for modification of a prior order of custody and visitation and granted petitioner mother's modification petition and directed that the father's visitation with the subject child be in New York State, unanimously affirmed, without costs.
The court properly found that the father failed to demonstrate a change in circumstances to warrant, among other things, allowing the parties' six-year-old child to travel as an unaccompanied minor to the United Kingdom for parental access time. To the extent the father argues that the mother's refusal to provide him with the child's green card was in violation of a prior custody and visitation order, there was no intentional violation in light of the mother's real concern that the father would not return with the child to the United States. The connection between the father's failure to pay child support and denying visitation in the United Kingdom was one factor on which the court based its conclusion. The mother, on the other hand, demonstrated a sufficient change in circumstances, and the court properly ordered that the father's visitation with the child take place within the state of New York as in the child's best interest (see Eschbach v Eschbach,  56 NY2d 167, 171-172 [1982]; see also Chirumbolo v Chirumbolo , 75 AD2d 992, 993 [4th Dept 1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2018
DEPUTY CLERK